NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0386n.06

                                          No. 16-6372

                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                         Jun 30, 2017
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

ANGELA BLOUNT,                                          )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )
v.                                                      )       ON APPEAL FROM THE
                                                        )       UNITED STATES DISTRICT
UNITED OF OMAHA LIFE INSURANCE                          )       COURT FOR THE MIDDLE
COMPANY,                                                )       DISTRICT OF TENNESSEE
                                                        )
       Defendant-Appellee.                              )
                                                        )



BEFORE:        GIBBONS, ROGERS, and DONALD, Circuit Judges.

       ROGERS, Circuit Judge. In this ERISA case, plaintiff Angela Blount challenges the

denial of long-term disability benefits by defendant United of Omaha Life Insurance Company,

which relied on plan language limiting such benefits where a disability is caused by drug or

substance abuse. Blount contends that the plan language does not apply in the case of opioids

taken pursuant to her doctor’s prescription. The district court, however, properly determined that

United of Omaha did not abuse its discretion in interpreting the plan language.

       United of Omaha—the relevant plan administrator—began paying Blount long-term

disability benefits on the basis of her treating rheumatologist’s diagnosis of pain, fatigue, and

cognitive problems associated with lupus and fibromyalgia.        However, subsequent treating

physicians and independent medical experts expressed doubt with the initial diagnosis and

opinion, instead attributing Blount’s disabling fatigue and cognitive problems to her “massive”
No. 16-6372
Angela Blount v. United of Omaha Life Insurance Company

prescription opioid regimen for lupus and fibromyalgia. On the basis of these later medical

opinions, United of Omaha determined that Blount was disabled due only to the effects of her

opioid regimen—not lupus and fibromyalgia—and invoked a provision in her plan that limited

benefits to 24 months when the disability was due to “substance abuse,” i.e., “any condition or

disease, regardless of its cause, listed in the most recent edition of the International Classification

of Diseases as a mental disorder.”          Within 24 months, Blount had exhausted all her

administrative remedies within United of Omaha’s claims and appeals procedures and her

benefits were terminated.

       Blount then brought suit in the Middle District of Tennessee under the civil enforcement

provision of the Employee Retirement Income Security Act (ERISA). See 29 U.S.C. § 1132.

Both Blount and United of Omaha moved for judgment on the administrative record. The district

court granted United of Omaha’s motion but denied Blount’s, reasoning that there was

substantial evidence in the record to support United of Omaha’s determination that Blount was

disabled due to her opioid regimen, and that it was neither arbitrary nor capricious for United of

Omaha to invoke the 24-month substance abuse limitation in Blount’s plan once it determined

that Blount’s disability was due to her opioid regimen. Blount v. United of Omaha Life Ins. Co.,

No. 3:15-CV-00876, 2016 WL 4191725 (M.D. Tenn. Aug. 8, 2016). Blount now appeals.

       After carefully reviewing the record, the applicable law, and the parties’ briefs, we

conclude that the district court’s opinion correctly sets out the facts and governing law. Because

this court’s issuance of a full opinion would serve no jurisprudential purpose and would be

duplicative, we affirm on the basis of the well-reasoned opinion of the district court.




                                                 -2-